Adams, Judge,
delivered the opinic&i of the court.
Prior to August 14th, 1866, Henry and Edgar Ames were co-partners under the firm name of Henry Ames & Co., doing business as pork packers and commission merchants in the City of St. Louis, Missouri, where both partners resided, and continued'to reside during their lives. On the 14th of August, 1866, this firm was dissolved, by the death of Henry Ames. The surviving partner Edgar Ames took out letters from the Probate Court of St. Louis County on the partnership estate, and eon tinued this administration up to the time of his death in December 1867. After his death his widow Lucy V. Semple Ames, being qualified as administratrix of his estate in the same Probate Court, also gave bond and was authorized to *292take charge of the partnership estate remaining nnadministered, and to make settlement thereof. The partnership estate consisted of a large amount of assets belonging to the firm in the State of Missouri, and the firm of Henry Ames & Co. also had large assets as members of other firms in the State of Mississippi, consisting of outstanding accounts and debts dne the Mississippi houses from debtors residing in that State* Mrs. Ames, as administratrix of the surviving partner and of the partnership effects, had charged herself with all the home assets, and also with the Mississippi or foreign assets. These charges were separately and distinctly made in her reports, distinguishing the home assets from the foreign.
< Desiring to «make a final settlement, she thus presented her accounts for that purpose, and with a view to such settlement an order was procured from the Probate Court to the effect, that she “do sell at public auction at the Eastern door of the Court House of the County of St. Louis, prior to the first day of the next term, the uncollected personal effects of said partnership, as set forth in said settlement, first giving notice, of said sale by publication in tlie Missouri Pepublican and Missouri Deihocrat for 20 days prior thereto, and that she make report at the next term of this Court.”
Under tbis order Mrs. Ames as Administratrix sold all the uncollected accounts and debts domestic and foreign, and became the purchaser herself of all the foreign assets at ■amounts greatly below their nominal value. This sale was conducted through an auctioneer; the respondents were present at the sale and made no protest or objection in regard to ’the manner in which the sale was conducted.
"When Mrs. Ames filed her report of sale, the respondents ■filed a motion, asking the Court to reject and set aside the 'sale of the Mississippi assets, upon the ground, that the order ¡of sale was not broad enough to cover the assets, and that ■'the Probate Court bad no jurisdiction to order the sale thereof. The Probate Court, on bearing tlie report of sale and 'respondents’ motion, confirmed the sale in all respects except in regard to the foreign assets, and the sale of the foreign *293assets was disapproved and declared a nullity. From this-order of disapproval Mrs. Ames took an appeal to the Circuit' Court, where the action of the Probate Court was affirmed, both at Special and General Term, and she has appealed to this Court.
The only material point in this record is, whether the Probate Court of St. Louis County had any jurisdiction over the' foreign assets belonging to the firm of Henry Ames & Co.
It may be concluded and no doubt is true, that during the, life-time of the surviving partner he had control of the foreign; assets, and that by fiction of law sneh assets, for many purposes, had no real situs, hut followed his person and were subject to his disposition without regard to his locality. The question here, however, is a question of jurisdiction over such assets after the death of the surviving partner. In such case fiction gives way to truth, and the real situs can and must be inquired into. In regard to administrations, the real situs is the place, where the debtor resides and the assets are located. The authority of the administrator is local and cannot extend beyond the limits of the Government granting the letters,unless the foreign law controlling the assets permits it. There is nolhing in this record to show that there was any law in Mississippi authorizing the Missouri administratrix to act in that State.
The law seems to be well settled, that an administrator has no authority to transfer assets, except such as have their situs within the territorial limits of the Government granting his letters.
This point was determined by this Court in McCarty vs. Hall, 13 Mo., 180, where the authorities were reviewed at some length, and we see no reason for departing from the doctrines laid down in that case. See also Nayler’s admr. vs. Moffat, 29 Mo., 126 ; Minor vs. Cardwell, 37 Mo., 350.
The learned counsel for appellant admits that as a general rule the propositions here laid down are correct, but denies they have any application, under our administration laws, to the case of a surviving partner. He contends, that because *294the surviving partner himself in his life time could have transferred the foreign assets, his administratrix,administering the partnership effects under our statute laws, has the same power over the foreign assets. But it must be recollected, that the administratrix derives her authority from the laws of Missouri alone, which have no extra territorial force. — Under her letters she can administer the assets located in Missouri, but has no power to touch the Mississippi assets. They belong to another jurisdiction, over which the State of Missouri has no control.
I see no reason for disturbing the judgment. Let it be affirmed.
Judge Sherwood absent, the other Judges concur.